Exhibit 10.19

June 3, 2005

Mr. Kevin L. Brown
1747 Cypress Point Court
Ann Arbor, MI  48108

Dear Kevin:

I am pleased to confirm your appointment as Chief Financial Officer for Harman
International effective July 1, 2005.  In this capacity, you will report
directly to me as Chief Executive Officer of Harman International.  You will be
based in our Washington, D.C., office.

The package of salary and benefits we discussed is as follows:

          ●           Annual base salary of $400,000 subject to review on
September 1, 2006;

          ●           Your bonus opportunity will increase to the 45% target
level from your current
                        35% level beginning with the Fiscal 2006 year;

          ●           You will be provided a company car on the same basis as
executives at similar
                        levels within the corporation.  All expenses related to
use of the car will be picked
                        up by the Company.  Imputed income for any personal use
will be calculated in
                        accordance with IRS guidelines.

          ●           Harman will cover the cost of packing and moving your
household goods to your
                        new residence;

          ●           You will receive a one-time bonus of $130,000, paid at
your discretion, to facilitate
                        the relocation of your residence from Michigan to the
D.C. area;

          ●           You will be eligible for a stock option award consistent
with your new position at
                        the time of the next general grant.

From commencement in this role, either you or the Company may terminate your
employment at any time, with or without cause or reason.  However, should Harman
terminate your employment before June 30, 2008, you will continue to receive
salary and benefit payments for a period of one year or until such earlier date
as you accept other employment including self-employment.  No severance payment
will be made if your employment is terminated as a result of job-related illegal
misconduct.  Any dispute concerning your termination and/or contents of this
agreement shall be resolved by mutual agreement or in accordance with the
procedures of the American Arbitration Association.  The laws of the District of
Columbia shall govern any such dispute, and the arbitrator shall not have
authority to vary or alter the terms of this letter.  Your acceptance of this
offer violates no agreements or arrangements with other individuals or
corporations.  Please sign and return the original of this letter.  You should
retain one copy of this letter for your files.


June 3, 2005
Page 2

I look forward to your participation and contribution as a member of the senior
management team of the Company.

Sincerely,

/s/ Bernard Girod
Bernard Girod
Vice Chairman and Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Kevin L. Brown                                                  6/9/05
Kevin L. Brown                                                       Date

   